      Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JIMMIE BIERRIA                                                   CIVIL ACTION
 VERSUS                                                           NO: 20-993
 GENESIS ENERGY, LLC                                              SECTION: "S" (5)


                                    ORDER AND REASONS

       IT IS HEREBY ORDERED that defendants' Motion in Limine to Exclude Certain

Testimony of Plaintiff's Expert Economist and Vocational Rehabilitation Specialist (Rec.

Doc. 14) is DENIED;

       IT IS FURTHER ORDERED that plaintiff's Motion in Limine to Exclude Certain

Expert Testimony of Defendants' Vocational Rehabilitation Specialist and Expert

Economists (Rec. Doc. 17) is DENIED.

                                        BACKGROUND

       Plaintiff, Jimmie Bierria, was working for defendant, Genesis Marine, LLC ("Genesis")

as a tankerman trainee when he was injured aboard the M/V FRANK JAHN. The accident

occurred when Bierria began descending a staircase and the handrail failed, separating from the

wall and causing him to fall down the stairs. Bierria sustained injuries to his head, neck, lower

back, and right knee. He has since undergone two surgeries to repair his right knee, as well as

spinal injections to his neck and back. Bierriea's treating surgeon has recently recommended

lumbar surgery.

       At the time of his injury, Bierria had been employed as a tankerman trainee with Genesis
      Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 2 of 6




for approximately six months. In connection with his employment orientation, Genesis provided

and reviewed with Bierria a company career ladder. The career ladder illustrates the

requirements for advancement within Genesis, ultimately leading to a position of either

tankerman, engineer, or pilot. Bierria had completed deckhand training and orientation, and was

working toward promotion to Tankerman I up until the date of the accident. Bierria had previous

automotive mechanic experience, and planned to work as a tankerman and progress toward

becoming an engineer.

       At the time of his injury, Birrea was earning $36,500/year as a tankerman trainee. He was

just shy of the six-month point at which he could be considered for promotion to Tankerman I,

earning $54,700/year according to the Genesis career ladder. Meeting his ultimate goal of

engineer, with an estimated salary reflected in the career ladder as $82,700, required progressing

through the Tankerman II position, estimated to pay $60,800/year.

       In its present motion, Genesis has moved to exclude the testimony of plaintiff's

vocational rehabilitation and economics expert, arguing that the testimony is speculative and

unreliable. In his motion, plaintiff has moved to exclude defendants' vocational rehabilitation and

economics experts, arguing that their testimony is based on erroneous assumptions regarding

plaintiff's pre-accident earning capacity.

                                             DISCUSSION

       In Daubert v. Merrell Dow Pharm., 509 U.S. 579, 589 (1993), the Supreme Court of the

United States held that Rule 702 requires the district court to act as a gatekeeper to ensure that

“any and all scientific testimony or evidence admitted is not only relevant, but reliable.” To


                                                 2
      Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 3 of 6




perform its gatekeeping function, the court must first determine whether the proffered expert

testimony is reliable. The party offering the testimony bears the burden of establishing its

reliability by a preponderance of the evidence. See Moore v. Ashland Chem. Inc., 151 F.3d 269,

276 (5th Cir. 1998). The reliability inquiry requires the court to assess whether the reasoning or

methodology underlying the expert's testimony is valid. See Daubert, 509 U.S. at 592-93. The

goal is to exclude expert testimony that is based merely on subjective belief or unsupported

speculation. See id. at 590. However, “questions relating to the bases and sources of an expert's

opinion[,] affect the weight to be assigned that opinion rather than its admissibility and should be

left for the [fact-finder's] consideration.” United States v. 14.38 Acres of Land, 80 F.3d 1074,

1077 (5th Cir. 1996).

1.     Genesis' Motion to Exclude Certain Testimony of Plaintiff's Expert Economist and
       Vocational Rehabilitation Specialist

       Genesis does not challenge plaintiff's experts' qualifications, but argues that plaintiff's

expert's testimony is speculative, because the experts' opinions regarding loss of future earning

rely on calculations premised upon plaintiff's being promoted through the ranks over his working

life. Genesis argues that such advancement is uncertain and unsupported by the record. In so

arguing, Genesis relies on a recent case from this district, Riha v. Offshore Serv. Vessels, LLC,

2021 WL 2805154 (E.D. La. July 6, 2021).

       In Riha, the court excluded expert testimony that the plaintiff, a third mate, had a "fair to

good" chance of eventually becoming a harbor pilot and ship's master. However, in Riha, the

plaintiff had not taken any steps toward becoming a harbor pilot and ship's master, and the court



                                                  3
      Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 4 of 6




specifically found there was no evidence he would achieve those goals, or that his employer had

encouraged him to do so. Id. at *6.

       In contrast, Bierria was hired into a position that involved a clear career path, established

by his employer, leading to promotions that could ultimately result in becoming an engineer. In

addition, Bierria had previous automotive mechanic experience, and was actually working

towards the next employment level at Genesis at the time of his accident. It is not unreasonable

to assume that an individual hired specifically as a trainee would at a minimum progress into the

position he was in training for, assuming his performance was satisfactory. Captain Craig

McGhee, the captain on duty at the time of the accident, testified that while he had not worked

extensively with Bierria, he had not received any negative reports about Bierria's work. Genesis

employee and tankerman, Andrew Berry, testified that he personally had been promoted from

trainee to tankerman with Genesis, and was eligible and working toward promotion to

Tankerman II. While Captain McGhee testified that he had never seen any employee move from

tankerman to engineer during his tenure, his deposition reflects that had worked at Genesis for

only 2.5 years.

       Thus, the record includes evidence to support plaintiff's experts' testimony, and it is not

based merely on subjective belief or unsupported speculation. The bases for the testimony may

be explored on cross-examination, and it will be the role of the fact-finder to resolve any factual

questions implied in the testimony, and to determine what weight to accord it.




                                                 4
      Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 5 of 6




2.      Plaintiff's Motion to Exclude Certain Testimony of Plaintiff's Expert Economist and
        Vocational Rehabilitation Specialist

        Plaintiff also seeks to exclude certain testimony of Genesis' experts, arguing that it is

based on unreliable and erroneous assumptions, namely, the plaintiff's actual earnings history up

until the date of the accident, without considering possible advancement over his work life. The

record contains evidence upon which defendants' experts based their testimony, including the

fact that this was plaintiff's first marine job, that he had not obtained any licenses, and that in his

former employment as a mechanic, he had not received any major promotions. Thus, defendants'

experts' testimony is not based solely on subjective belief or unsupported speculation. Plaintiff's

objection is directed solely to the bases of the experts' opinions. As such, it affects the weight to

be assigned that opinion rather than its admissibility, and should be left for the fact-finder's

consideration. See 14.38 Acres of Land, 80 F.3d at 1077. The jury can hear from both parties'

experts and resolve their conflicting opinions based upon the evidence, including, inter alia,

plaintiff's actual employment and earnings history, plaintiff's testimony regarding his career

plans, the Genesis employment ladder, and the testimony of other Genesis employees regarding

their experience with and the likelihood of advancement.

Accordingly,

        IT IS HEREBY ORDERED that defendants' Motion in Limine to Exclude Certain

Testimony of Plaintiff's Expert Economist and Vocational Rehabilitation Specialist (Rec.

Doc. 14) is DENIED;

        IT IS FURTHER ORDERED that plaintiff's Motion in Limine to Exclude Certain



                                                   5
     Case 2:20-cv-00993-MVL-MBN Document 30 Filed 08/17/21 Page 6 of 6




Expert Testimony of Defendants' Vocational Rehabilitation Specialist and Expert

Economists (Rec. Doc. 17) is DENIED.

      New Orleans, Louisiana, this _____
                                    17th
                                         day of August, 2021.



                       ____________________________________
                            MARY ANN VIAL LEMMON
                        UNITED STATES DISTRICT JUDGE




                                            6
